The defendant was charged in Buncombe County with being the father of a bastard child, and was bound over to the County Court. He appeared and moved to be discharged upon the ground that the court had no jurisdiction of the case. But the court referred the motion, and made an order that the defendant should at certain stated days pay certain sums for the maintenance of the child, and also enter into bond in $200 with sufficient sureties for the performing of the orders of the court in the premises, and to indemnify the county against any charges for the maintenance of the bastard, from which the defendant appealed.
On motion of the solicitor of the State, the Superior Court dismissed the appeal and awarded a procedendo to County Court to carry into effect the orders of that court, from which the defendant again appealed to this Court.
The question arises upon Laws 1844, ch. 12. It enacts that it shall not be lawful for the Courts of Pleas and Quarter Sessions for Buncombe, and other enumerated counties, to try any causes where a jury may be necessary,           (488) nor to summon a jury to attend the courts. It further provides that all suits in those counties, whether civil or *Page 356 
criminal, shall originate in the Superior Courts, and all appeals from justices of the peace in civil cases and all recognizances by them taken in criminal cases shall be returned to the Superior Court; and that when a will is brought into the County Court for probate and is contested, a transcript of the proceedings, together with the original will shall be sent to the Superior Court and the issue to be tried there; and that a certificate of the decisions and the will shall be remitted to the County Court and there recorded as evidence of the probate of the will or its rejection. A similar provision is made as to caveats of entries of land. Taking the act of 1844 in connection with the general laws regulating the local police, as administered in the county courts, and particularly with the bastardy act, it seems to the Court that, in the state in which this case was in the County Court, the jurisdiction of that court over it is not ousted. By the general act, Rev. St., ch. 12, the County Court is the tribunal to make the orders for the allowances necessary for the maintenance of a bastard child, and taking bond and security for the performance of the orders and indemnifying the county from charge therefor. It is true, an issue is allowed to the person charged, and an appeal is given to either side. But it has been the uniform course in cases of that kind, as in those of contested wills and road cases, after a decision in the Superior Court, to remit the cause with a certificate of the decision and directions to the County Court to carry it into effect. That is obviously the more convenient and proper method of proceeding in all those cases, and in construing the act of 1844 it must be assumed that this course was understood by (489) the Legislature. These observations being premised, it seems to follow that the jurisdiction of a bastardy case remains exclusively in the county courts mentioned in that act, until the party charged deny that he is the father and an issue be made up whether he be or not. In the first place, it is to be remarked that when cases are to go immediately to the Superior Court the provision is made in explicit terms; and that this case does not fall within the words which transfer the jurisdiction to the Superior Courts. It is not an appeal from a justice of the peace, nor is it a civil suit that can originate in the Superior Court, nor, as was stated in S. v. Carson, 19 N.C. 368, is it a criminal case, but only a matter of police. Then, as no jurisdiction of this subject is directly conferred on the Superior Court, and, as far as the powers left to that court can extend, it must be exclusively exercised there. But it is said as the defendant has a right to an issue to be tried by a jury, and as the County *Page 357 
Court, by the expressed words of the act, cannot have a jury, that court at all events cannot retain the jurisdiction of this subject. That inference, however, is inadmissible, if any other construction be possible, because we have already seen that the words of the act give no jurisdiction to the Superior Court, and, then, the effect would be that neither court could take cognizance of the case. But the duty of the Court is to receive the act in such a sense as will leave some court open to the citizen in this as in other cases, and to mould the proceedings in such a way as will ordinarily afford the most direct and cheapest remedy to both the public and the accused. Now, the difficulty suggested in respect of the trial of an issue can only arise when the party asks for one. If, therefore, this party had been sent up to the Superior Court, instead of the County Court, what end would it have answered? None, whatever, but the idle one of his being immediately sent down to the inferior court, in order there to have the proper bastardy orders passed and bonds taken. It would be simply a case of doing and undoing to no purpose. It is much better that the case should go to the                     (490) County Court in the first instance for the proper orders and bond, because there everything that is necessary can be done, unless the accused should interpose an application for an issue, and even then those orders must ultimately be made there. Until an issue there is not a case to be tried by a jury. But it is asked, What is to be done if the party tender an issue? It would be sufficient to say that it is not necessary to determine that point, as it has not arisen in this case. But as it has a bearing on the interpretation of the act, it seems proper to consider it. It may be admitted that, perhaps, it would have been better, in that event, if the act had expressly provided for transmitting the case for trial in the Superior Court on a transcript from the County Court, as is done in respect of caveats of wills and entries. But the omission of a clause of that kind ought not to defeat the accused of his right to deny that he is the father of the child, nor defeat the county, of the right to have the issue tried somewhere, so that, if found against the party, he may be compelled to maintain his own offspring. No doubt, the issue cannot be tried in the County Court, because the power of trying a jury cause is expressly prohibited to that court; then it can only be tried in the Superior Court; and, as the statute provides no method for taking the case into that court, it is only by the common-law writ of certiorari that it can be done, and, ex necessitate, it must be done in that way. At *Page 358 
common law not only convictions are re-examined on that writ, but causes pending in inferior courts are brought up to higher courts for trial in order that there may be more sure and speedy justice. Bac. Abr., Certiorari, A.; 2 Hale P. C., 210; 4 B. Com., 320. This latter use of the writ has not prevailed in this State, because our law has provided the different method of appeal for obtaining a trial on the merits in the Superior (491) Court. Street v. Clark, 1 N.C. 109. But it has been frequently used here whenever requisite to prevent the failure of justice, as in cases of persons affected in interest byex parte proceedings (Perry v. Perry, 4 N.C. 617), or in other cases where an appeal lies. Brooks v. Morgan, 27 N.C. 481. And while at common law certiorari laid in every case (in which it is not expressly taken away) in order to prevent a partial and insufficient trial, and may be applied for by either the sovereign or the defendant, it cannot but be that it must be extended here to a case like this, in which there cannot be a trial at all by any other means.
Judgment affirmed; and this will be certified to the Superior Court, that a procedendo may issue thence to the County Court.
PER CURIAM.                              Ordered accordingly.
Cited: Fox v. Wood, 33 N.C. 214; S. v. Jacobs, 44 N.C. 220; Harrisv. Hampton, 52 N.C. 598; Buchanan v. McKenzie, 53 N.C. 97.
(492)